UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: FAMCO MLP & Energy Infrastructure Fund (MLPPX) ANNUAL REPORT November 30, 2012 www.famcomlpfunds.com FAMCO MLP & Energy Infrastructure Fund a series of Investment Managers Series Trust Table of Contents Shareholder letter 1 Fund Performance and Summary 3 Schedule of Investments 4 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 24 8235 Forsyth Boulevard, Suite 700 Saint Louis, Missouri63105 Telephone: 314 446-6700 Facsimile: 314 446-6707 www.famco.com MLP & Energy Infrastructure Fund (“MLPPX”) November30, 2012 Dear Shareholder Thank you for your investment in the FAMCO MLP & Energy Infrastructure Fund (“the Fund”).This report covers the Fund’s performance for the twelve months ended November 30, 2012 as well as an overall update on the Fund’s investments. Our firm, FAMCO MLP, a division of Advisory Research, Inc., serves as investment advisor for the Fund.We manage Master Limited Partnerships (“MLPs”) and energy infrastructure assets for investment companies, institutions and high net worth individuals. The Fund’s investment objective is long-term capital appreciation and current income. The Fund will seek to meet its investment objective by opportunistically investing in energy infrastructure securities.We believe that a well constructed portfolio of energy infrastructure investments has the potential to provide investors with a mix of current income, growth potential, low correlation to other asset classes, and some tax advantages.The Fund will invest in both equity and fixed income securities with the asset allocation being a function of current opportunities.Most pure-play domestic energy infrastructure is owned by MLPs or entities affiliated with MLPs, and at least 80% of the Fund’s investments are expected to be concentrated in MLPs and other energy infrastructure assets. We expect the Fund to exhibit high correlation to and generate similar returns with the Alerian MLP Index (Alerian), but with less volatility and more liquidity over a full market cycle. In general, we would expect the Fund to underperform when the Alerian is generating higher than average returns and to outperform when the Alerian performs at less than its long-term potential. Given these expectations we are pleased with the six month, one year and annualized since inception (9/9/2010) returns for the Fund of 9.53%, 11.60% and 13.96%, respectively.The Alerian MLP Index’s comparable returns are 12.15%, 14.40% and 15.78%.Importantly, the Fund has provided investors with the lower volatility and increased downside protection that is expected.Since inception, the Fund’s volatility has averaged 74% of the Alerian MLP Index’s volatility. During the year ended November 30, 2012 the Fund saw positive returns in every asset class.The MLP portion of the portfolio performed best as the MLP asset class as represented by the Alerian MLP Index returned 14.4% and the Fund’s portfolio of MLPs did better yet.The remaining energy infrastructure equities in the Fund generated high single digit returns for the year.The Fund’s fixed income portfolio performed better than we expected during the year with a return of approximately 12%. We believe the Fund is positioned to benefit from what we expect will be positive MLP and equity market returns in 2013.The Fund maintains an overweight position in MLPs and their affiliated equities and an underweight in fixed income securities.This higher than average allocation to MLPs and equities is a response to both the favorable valuations we see for MLPs and equities in general as well as our belief that fixed income yields are at unsustainably low levels.It is our view that interest rates will be flat to rising over the next 5 years and we conclude that investment returns for fixed income securities will be limited.We expect that the higher than average allocation to MLPs and equities will increase the volatility of the Fund’s NAV.To moderate some of this additional volatility we are continuing our program of call writing on a portion of the equities in the Fund.The call writing strategy is designed with the intent to generate current income in exchange for limiting the returns of the Fund’s equity portfolio.The Fund’s call writing program should be additive to performance if equity returns are indeed modest and the program will likely limit returns if the equity market performs well in 2013. As a shareholder, you will receive a 1099 tax form in January, 2013.Therefore, if you are a tax-exempt investor holding Fund shares you generally will not have unrelated business taxable income (“UBTI”) attributable to your ownership or sale of the Fund shares unless your ownership of the shares is debt-financed.Similarly, it is generally expected that you will not become 1 subject to additional state and local income tax return filing requirements by reason of your holdings of Fund shares.Please consult your tax advisor for information specific to your situation. We appreciate your investment in the Fund. Sincerely, FAMCO MLP, a division of Advisory Research, Inc. Alerian MLP Index is a composite of the 50 most prominent energy master limited partnerships calculated using a float-adjusted, capitalization-weighted methodology. Barclays U.S. Aggregate Bond Index covers the U.S. dollar denominated, investment-grade, fixed rate, taxable bond market of SEC registered securities.The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS sectors. Master limited partnership (MLP) is a limited partnership that is publicly traded on a securities exchange.It combines the tax benefits of a limited partnership with the liquidity of publicly traded securities. An investment in vehicles like MLPPX are speculative investments and are not suitable for all investors, nor do they represent a complete investment program. MLPPX is available only to qualified investors who are comfortable with the substantial risks associated with investing in similar vehicles. An investment in a vehicle like MLPPX includes the risks inherent in an investment in securities, market risk, industry concentration risk, MLP Units risk, general MLP risk, energy and natural resource company risk, depletion and exploration risk, marine transportation companies risk, regulatory risk, commodity pricing risk, weather risk, cash flow risk, affiliated party risk, catastrophe risk, acquisition risk, natural resources sector risk, foreign securities risk, ETF risk, credit risk, interest rate risk, high yield securities risk, derivatives risk, leveraging risk, tax risk, non-diversification risk, advisor risk.For complete descriptions of risks, please refer to the Fund’s Private Placement Memorandum (“PPM”). An investor should consider the Fund’s investment objectives, risks, charges and expenses carefully before investing. This and other important information about the Fund can be found in the PPM. Please read the PPM carefully before investing. The views in this shareholder letter were those of the Investment Advisor as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 2 FAMCO MLP & Energy Infrastructure Fund FUND PERFORMANCE at November 30, 2012 This graph compares a hypothetical $1 million investment in the Fund, made at its inception with a similar investment in the Alerian MLP Index.Results include the reinvestment of all dividends and capital gains. The Alerian MLP Index is a composite of the 50 most prominent energy master limited partnerships calculated using a float-adjusted, capitalization-weighted methodology. The S&P 500 index is a value weighted index of the prices of 500 large common stocks actively traded in the United States. The Barclays U.S. Aggregate Bond Index covers the U.S. dollar denominated, investment-grade, fixed rate, taxable bond market of SEC registered securities. These indices do not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of November 30, 2012 1 Year Since Inception* (9/9/10) FAMCO MLP & Energy Infrastructure Fund 11.60% 13.96% Alerian MLP Index 14.40% 15.78% S&P 500 Index 16.13% 14.25% Barclays Capital U.S. Aggregate Index 5.51% 5.28% * Annualized Gross and Net Expense Ratios for the Fund was 2.13% and 1.00%, respectively.Expense ratios are from the most recent prospectus. The Fund's Advisor has contractually agreed to waive its fees and/or absorb expenses; absent such waivers, the Fund's returns would have been lower. The contractual fee waivers are in effect through April 1, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 3 FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 Principal Amount Value CORPORATE BONDS – 30.1% $ BreitBurn Energy Partners LP / BreitBurn Finance Corp. 8.625%, 10/15/20201 $ Chesapeake Energy Corp. 6.875%, 8/15/20181 7.250%, 12/15/20181 6.625%, 8/15/20201 CONSOL Energy, Inc. 8.000%, 4/1/20171 EQT Corp. 4.875%, 11/15/20211 QEP Resources, Inc. 6.875%, 3/1/20211 Range Resources Corp. 7.250%, 5/1/20181 Sunoco, Inc. 5.750%, 1/15/20171 Teekay Corp. 8.500%, 1/15/20201 Williams Cos., Inc. 8.750%, 3/15/20321 TOTAL CORPORATE BONDS (Cost $7,763,821) Number of Shares COMMON STOCKS – 46.9% ENERGY – 42.2% Anadarko Petroleum Corp. Enbridge Energy Management LLC EQT Corp. Kinder Morgan Management LLC Kinder Morgan, Inc. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Spectra Energy Corp. Targa Resources Corp. Teekay Offshore Partners LP TransCanada Corp. Williams Cos., Inc. TOTAL ENERGY (Cost $10,571,910) UTILITIES – 4.7% NiSource, Inc. 4 FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) UTILITIES (Continued) ONEOK, Inc. $ TOTAL UTILITIES (Cost $1,176,219) TOTAL COMMON STOCKS (Cost $11,748,129) MASTER LIMITED PARTNERSHIPS – 22.2% Copano Energy LLC Crestwood Midstream Partners LP - Class C2 DCP Midstream Partners LP Energy Transfer Equity LP Enterprise Products Partners LP EV Energy Partner LP Inergy LP MarkWest Energy Partners LP MPLX LP* Plains All American Pipeline LP TransMontaigne Partners LP Western Gas Partners LP Williams Partners LP TOTAL MASTER LIMITED PARTNERSHIPS (Cost $4,977,168) SHORT-TERM INVESTMENTS – 0.8% Fidelity Institutional Money Market - Treasury Only Portfolio, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $218,132) TOTAL INVESTMENTS – 100.0% (Cost $24,707,250) Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ Number of Contracts SECURITIES SOLD SHORT – (0.7)% WRITTEN OPTION CONTRACTS – (0.7)% CALL OPTIONS – (0.7)% Anadarko Petroleum Corp. ) Exercise Price: $75, Expiration Date: December 22, 2012 ) ) Exercise Price: $80, Expiration Date: February 16, 2013 ) EQT Corp. ) Exercise Price: $65, Expiration Date: March 16, 2013 ) Marathon Petroleum Corp. 5 FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTION CONTRACTS (Continued) CALL OPTIONS (Continued) ) Exercise Price: $60, Expiration Date: January 19, 2013 $ ) ) Exercise Price: $65, Expiration Date: April 20, 2013 ) Occidental Petroleum Corp. ) Exercise Price: $80, Expiration Date: February 16, 2013 ) Phillips 66 ) Exercise Price: $49, Expiration Date: February 16, 2013 ) TransCanada Corp. ) Exercise Price: $50, Expiration Date: May 18, 2013 ) Williams Cos., Inc. ) Exercise Price: $34, Expiration Date: February 16, 2013 ) ) Exercise Price: $36, Expiration Date: February 16, 2013 ) TOTAL SECURITIES SOLD SHORT (Proceeds $(144,682)) $ ) LLC – Limited Liability Company LP – Limited Partnership * Non-income producing security. 1 Callable. 2 Illiquid Security. Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security fair valued under direction of the Board of Trustees.The aggregate value of such investments is 1.58% of net assets. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 FAMCO MLP & Energy Infrastructure Fund SUMMARY OF INVESTMENTS As of November 30, 2012 Security Type Percent of Total Net Assets Corporate Bonds 30.1% Common Stocks 46.9% Master Limited Partnerships 22.2% Short-Term Investments 0.8% Total Investments 100.0% Liabilities in Excess of Other Assets 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 FAMCO MLP & Energy Infrastructure Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30,2012 Assets: Investments, at value (cost $24,707,250) $ Receivables: Securities sold Dividends and interest Prepaid expenses 12 Total assets Liabilities: Written options contracts, at value (proceeds $144,682) Payables: Securities purchased Advisory fees Audit fees Fund accounting fees Administration fees Transfer agent fees and expenses Trustees' fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and written options contracts Net unrealized appreciation (depreciation) on: Investments Written options contracts ) Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 FAMCO MLP & Energy Infrastructure Fund STATEMENT OF OPERATIONS For the Year Ended November 30, 2012 Investment Income: Dividends (net of foreign withholding taxes of $4,855) $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Audit fees Legal fees Shareholder reporting fees Trustees' fees and expenses Chief Compliance Officer fees Registration fees Miscellaneous Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Options Contracts: Net realized gain (loss) on: Investments Written options contracts ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Written options contracts ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 FAMCO MLP & Energy Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended November 30, 2012 November 30, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments and written options contracts Net change in unrealized appreciation/depreciation on investments and written options contracts Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Return of capital - ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed ) ) Net change in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase in capital share transactions See accompanying Notes to Financial Statements. 10 FAMCO MLP & Energy Infrastructure Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Period For the Year Ended For the Year Ended September 9, 2010* November 30, 2012 November 30, 2011 to November 30, 2010 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) ) From net realized gain ) ) ) Return of capital - ) ) Total distributions ) ) ) Redemption fee proceeds - - - Net asset value, end of period $ $ $ Total return % % % 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: 3 Before fees waived and expenses absorbed % % % 4 After fees waived and expenses absorbed % % % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed % % %) 4 After fees waived and expenses absorbed % % % 4 Portfolio turnover rate % 99
